Citation Nr: 9902009	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-51 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to increased rating for hepatitis with 
gallbladder removal and gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1996.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected hepatitis with gall bladder 
removal and gastritis above 10 percent.  A November 1998 
Written Brief Presentation to the Board by the veterans 
representative service organization refers to issues on 
appeal as being:  (1) Evaluation of bilateral varicose veins, 
status post venous stripping currently evaluated as 30 
percent disabling; (2) service connection for numbness in 
lower left leg and left big toe due to the nerve damage in 
the left leg from surgery; (3) service connection for scars / 
keloids on both legs from vein surgery; and (4) service 
connection for keloids on right side of stomach from gall 
bladder surgery.  The Board refers these issues to the RO for 
appropriate action.     


REMAND

The veteran complained of daily abdominal pain in July 1981.  
A physical examination revealed numerous gallstones.  In 
August 1981, she had her gall bladder removed.  While serving 
in Korea in 1984, she was diagnosed with hepatitis B.  
Following her March 1996 service discharge, the veteran 
underwent a VA examination in August 1996.  Among her 
complaints were lower abdominal pain, and longstanding 
chronic fatigue.  Liver function tests were all within normal 
limits and her hepatitis B was not considered active at that 
time.  In her November 1996 notice of disagreement, she 
stated that she had yellowing of the eyes, constant fatigue 
and anxiety.  In January 1997, she was again examined by VA 
and again complained of abdominal pains, this time described 
as sharp pains in her anterior bilateral flank areas that 
usually occur in the evening.  She complained of chronic 
constipation, requiring laxative use, as well as frequent 
gastritis problems.  The examiner found her bowel sounds to 
be normal, with no palpable masses or tenderness.  In the 
examiners clinical assessment, the veterans bilateral 
abdominal pain was believed to be mostly related to an 
abnormal gas pattern and chronic constipation.  The examiner 
did not believe that the veterans abdominal discomfort was 
related to the gynecological system, but did not comment on 
whether the veterans abdominal problems were related to her 
gall bladder removal or history of hepatitis.         

In reviewing the record, the Board finds that additional 
development is necessary before appellate action may be 
completed.  Accordingly, in order to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to this claim, and to ensure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who accorded 
her treatment for her abdominal condition 
from March 1996 to the present. 
 
2.  Upon receipt from the veteran of 
information concerning other treatment, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded the 
veteran for her abdominal condition.  

3.  The RO should afford the veteran a 
current VA examination to assess the 
current condition of her abdominal pains 
and any other gastrointestinal problems.  
In particular, the examination report 
should address whether there is any 
evidence of liver damage due to service-
connected disability. 

4.  Following completion of the above, 
the RO should review the claim for an 
increased rating for hepatitis B with 
gall bladder removal and gastritis.  If 
the decision remains adverse in any 
respect to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The appellant need take no action until she is so informed.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.  No inferences 
are to be drawn therefrom.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
